Case: 1:17-Cv-03151 Document #: 106 Filed: 12/07/18 Page 1 of 2 Page|D #:579

31006:JP:eq 12/7/2018

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

l\/IELVFN MENDEZ, EBONY GRAYS,
JANESSA MENDEZ, JONATHAN
MENDEZ, a minor by and through his father
and next best friend, MELVIN MENDEZ,
JANIA MENDEZ, a minor, by and through
her father and next friend, MELVIN
MENDEZ,

Plaintiff,

v. CaseNo: l7cv3151

JAM LOGISTICS, INC., and ALLEN Honorable Andrea R. Wood

KELLEY

\_/\_/\_/VV`/V\_/V\_/VVVV\_/V\/

Defendants.

MOTION TO APPROVE TWO MINOR’S SETTLEMENTS

Now come the Plaintiffs, Melvin Mendez and Ebony Grays, each Individually, and
Melvin l\/lendez, as father and next friend of his minor children, Janessa Mendez,
lonathan l\/Iendez, Jania Mendez, by and through their attorneys, The Vrdolyak Law
Group LLC., in support of this motion states as follows.

l) This case recently settled collectively for $900,000.00 of the $1,000,000.00 liability
policy available to the defendants

2) The adult Plaintiff’s Ebony Grays and Melvin Mendez have an internal sharing

agreement regarding how their respective shares of the settlement Will be divided.

Case: 1:17-Cv-03151 Document #: 106 Filed: 12/07/18 Page 2 of 2 Page|D #:580

3) Melvin Mendez has agreed to allocate two times medical specials for the children, whose
medical bills primarily consisted of one ER visit on the day of the crash. There are no
permanent residuals for any of the minor children.

4) Janeessa Mendez is now nine!een years old and has $2,405.30 in medical specials,
Jonathan Mendez is now fourteen years old has $3,376.41 in medical specials and Jania
Mendez is thirteen years old has $4,139.68 in medical specials.

5) Using a factor of two, Janeesa Mendez with receive $4,810.60. Jonathan Mendez will
receive 6,752.82 and Jania Mendez will receive $9,621.2. The money Will be held in a
trust account for them until they turn eighteen by their father, Melvin Mendez.

6) Section 25-2 of the Illinois Probate Act, 755 ILCS 5/25~2 (2005), allows for the
settlement of a minor‘s claim without court intervention when both the amount owed to
the minor and the minor`s personal estate do not exceed $l(),O()0.00.

Wherefore, Plaintiffs pray this Honorable Court enter an Order approving the
settlements for the two minors, Jonathan Mendez and Jania Mendez, in the amounts
listed above in Paragraph #5 and retain jurisdiction over this case for ninety days to
resolve any liens or disputes.

Respectfully submitted,

S: J on Christopher Pap_in
Attorney for Plaintiff

Attomeys for the Plaintiffs
Vrdo|yak Law Group LLC.
Jon C. Papin #06200779
9618 S. Commercial Avenue
Chicago, Illinois 606] 7
773-731-3311 ext. 208

ipapin@Vrdolyak.com

